Citation Nr: 9918607	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-17 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits for disability of the 
right eye under the provisions of 38 U.S.C.A. § 1151 (West 
1991).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  The veteran underwent cataract surgery on his right eye 
at a VA medical facility in September 1953.  

3.  During the veteran's post-surgical hospitalization, 
hemorrhaging in the right eye was detected.  The right eye 
was subsequently surgically enucleated.   

4.  The positive and negative evidence is in equipoise.  


CONCLUSION OF LAW

The veteran incurred an enucleation of the right eye as a 
result of VA medical treatment in 1953 and 1954.   
38 U.S.C.A. §§ 1151, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from February 1951 to 
February 1953.  In September 1953 while he was receiving 
medical care in a VA hospital for a different disability, a 
physician noted a congenital cataract in the veteran's right 
eye, and suggested he have the cataract surgically removed.  
In an operation in September 1953, the cataract was removed.  
During the period of his in-hospital recuperation, 
hemorrhaging at the surgical sight was noted, and eventually 
required enucleation of the right eye in March 1954.  The 
veteran has argued that he was given inadequate instructions 
regarding the necessity of remaining sedentary during his 
hospitalization, and as a result he over-exerted himself.  He 
asserts that the overexertion caused an injury to the area 
involved in the cataract surgery, and eventually resulted in 
the surgical enucleation of that eye.  

Among the medical records prepared incident to that treatment 
are a clinical record identified as an Addendum to Transfer 
Summary, dated in November 1953, that reports that two days 
after the initial cataract surgery, performed September 15, 
1953, the dressing at the surgery site was changed and globe 
was red and the sutures were intact.  The cornea revealed a 
striate keratitis.  The anterior chamber was formed and 
appeared to be clear.  Cortical and capsular material was 
seen in the pupillary area.  When the dressing was changed 
two days later, however, the record indicates a rather 
extensive kyphema was seen in the anterior chamber.  No 
fundus glow was obtained.  The report reflects that it was 
learned that the veteran had had to strain himself severely 
in attempting to open a bathroom door, then goes on to 
discuss the condition of the eye that resulted in the 
decision to surgically enucleate it.  

In April 1954 the veteran filed a claim for compensation 
benefits based on the enucleation of his right eye, alleging 
the injury was sustained as the result of the improper post-
operative care instructions he was given incident to the 
cataract surgery.  He explained that he strained himself 
while trying to force open a bathroom door, and asserts that 
the reason he strained himself was that he was not properly 
advised not to engage in strenuous activity during his 
recuperation.  He contends that the activity in which he 
engaged caused the hemorrhaging that eventually required 
additional surgical intervention in March 1954 to enucleate 
the right eye. 

In his July 1954 response to a request from a VA Adjudication 
Officer, a physician who was also the manager of the VA 
hospital at which the veteran was treated reviewed the record 
and opined that the cataract surgery was performed with the 
best possible skill and judgment, and that the enucleation 
was necessary because of the hemorrhage that occurred 
following surgery.  The physician opined that the 
complications that followed the surgery were a calculated 
risk of that operation.  A further response dated in December 
1954 from a different physician also identified as the 
manager of the VA hospital explained that the written order 
for "bed rest" means complete, absolute bed rest, which 
usually lasted 48 hours after surgery, and was always 
supplemented by extensive verbal cautions by the physician 
and the nurse.  The manager referred to an interview with EO, 
R.N., who reported that after the initial 48-hour period the 
veteran was allowed to sit up, use the bathroom and sit in a 
chair.  She reported that on the fifth day post-operative, 
September 20, 1953, she heard a noise and found him trying to 
force open a bathroom door.  She reported she told him not to 
strain himself, that the bathroom was occupied, and that he 
should use the signal light in the future should he require 
assistance of any sort.  The manager stated that, if the 
hemorrhage was the result of the straining that occurred in 
the door incident, it occurred because the veteran failed to 
heed instructions.  

The veteran's original claim was denied by the Regional 
Office (RO) and by the Board of Veterans' Appeals (Board) on 
the basis that the veteran had failed to show the VA was 
negligent in performing the cataract surgery, and because 
there was no evidence that the straining caused the injury.  
At the time of the Board's decision in 1956, VA construed the 
law to require fault on the part of VA, or the occurrence of 
an accident or unforeseen, untoward event; as the Board found 
the record did not reflect the commission of carelessness, 
negligence or improper treatment by VA hospital personnel, 
the claim was denied.  In 1957 the Board again denied the 
claim, explaining that medical evidence did not reveal that 
the straining incident the veteran described had substantial 
significance, and there was no evidence that the veteran 
sustained additional disability due to what he described as 
improper briefing regarding post-operative activities.  The 
Board also noted that the veteran's physical activities while 
recuperating in the hospital were entirely out of keeping 
with the information furnished to him regarding the 
seriousness of the surgery.  

In support of his claim, the veteran has submitted competent 
medical opinions from three physicians.  The opinion from Dr. 
F, who was the attending physician at the 1953 surgery, 
indicated that there were complications with hemorrhage in 
the anterior chamber post-operatively and the subsequent 
enucleation was an unexpected and unforeseen complication 
following the cataract extraction.  The opinion from Dr. L, 
who was not involved in the surgery, opined that although 
loss of the eye is a recognized potential complication from 
cataract surgery, it is a rare phenomenon and would not 
certainly be considered a routine complication of cataract 
surgery.  He added that, as the surgery in question occurred 
40 years before, he would imagine complication rates were 
significantly higher then.  Dr. B, who performed the surgery 
in 1953, indicated that it is impossible to say that the 
difficulty that occurred was an unexpected or unforeseen 
complication of the surgery to remove the veteran's 
congenital cataract.  

The law in effect at the time the veteran filed this claim in 
August 1996 provides that, if a veteran suffers an injury as 
the result of hospitalization, medical or surgical treatment 
at a VA medical facility that is not caused by his willful 
misconduct, and the injury results in additional disability, 
compensation benefits shall be awarded in the same manner as 
if the disability were service connected.  38 U.S.C.A. 
§ 1151.  In determining whether disability resulted from a 
treatment-related injury, it must be shown that the injury 
was actually the result of such injury, and not merely 
coincidental with it, and that the injury was not a necessary 
consequence of the medical treatment.  "Necessary 
consequences" are those that are certain to result from, or 
intended to result from, the medical treatment.  38 C.F.R. 
§ 3.358 (1996). 

Despite the statements to the contrary contained in prior 
rating decisions, statements of the case and Board decisions, 
not until claims filed on or after October 1, 1997, did the 
statute require a finding of fault or negligence committed by 
VA in order to establish eligibility for compensation 
benefits under 38 U.S.C.A. § 1151. Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2874, 2926 (1996), codified at 
38 U.S.C.A. § 1151(a)(1) (West Supp. 1999).  VA's 
construction of the prior version of that statute to require 
a finding of fault or negligence, as set out in a previous 
version of 38 C.F.R. § 3.358, was struck down by the courts.  
See Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub 
nom Gardner v. Brown, 5 F. 3d 1456 (Fed. Cir. 1993), aff'd 
513 U.S. 115 (1994), 115 S. Ct. 552 (1994).  It appears that 
all adjudications of this claim made by VA to date have been 
based upon the erroneous construction of the statute that 
included the requirement that the claimant show the 
commission of fault by VA in order to prevail.  As this claim 
was filed before the fault requirement was added to the 
statute, in order to prevail the veteran in this case is not 
required to show VA committed negligence or was at fault and 
that such actions caused additional disability.   


Analysis

Ordinarily, once a claim is denied and the denial becomes 
final it cannot be reopened absent new and material evidence.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.104 
(1998).  However, in Spencer v. Brown, 4 Vet. App. 283, 289 
(1993), aff'd, 17 F. 3d 368 (Fed. Cir. 1994), the United 
States Court of Veterans Appeals, now known as the United 
States Court of Appeals for Veterans Claims (Court), held 
that section 7104(b) does not preclude de novo adjudication 
of a claim, on essentially the same facts as a previously and 
finally denied claim, when an intervening change in law or 
regulation has created a new basis of entitlement to a 
benefit.  In this case, all of the prior adjudications seem 
to have been based on the conclusion that the veteran had not 
shown VA was at fault, either in performing the surgery or in 
advising him of the necessity of remaining on bed rest.  The 
change in the construction of the statute that occurred in 
1991 with the decision in Gardner that struck down the 
implementing regulation to the extent it required a finding 
of fault or negligence constitutes a change in law that 
creates a new basis of entitlement to a benefit.  Therefore, 
this claim is not an attempt to reopen the previously denied 
claim, but is a new claim.  Boggs v. West, 11 Vet. App. 334, 
342 (1998). 

The right eye enucleation is an additional disability that 
occurred during hospitalization following surgery at a VA 
medical facility.  If the straining incident caused the 
disability, and if it was concluded that the veteran engaged 
in the strenuous activity contrary to the precautions given 
to him and was therefor the result of the veteran's willful 
misconduct, an award of compensation pursuant to section 1151 
could not be made.  However, the record does not include a 
competent medical opinion that the straining incident caused 
the hemorrhage that resulted in the additional disability.  

When, after consideration of all the evidence of record in a 
case before VA, there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this 
case, the evidence in support of the claim includes the fact 
that the veteran clearly suffered additional disability after 
receiving VA treatment; the statements from Dr. F and Dr. L 
that the enucleation was unexpected, unforeseen and not a 
routine complication of cataract surgery; and the veteran's 
assertion that he was not told to remain on bed rest.  The 
negative evidence is that the veteran exerted himself, which 
might be considered to have been willful misconduct such that 
an award of compensation could not be made, although as noted 
above it is not clear that he was aware of the possible 
consequences of exerting himself, or that the straining he 
admitted to caused the additional complications that resulted 
in the additional disability.  Based on the foregoing, the 
Board finds that the positive and negative evidence is in 
equipoise.  Accordingly, 
the veteran must be afforded the benefit of the doubt in 
resolving the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 








ORDER

Entitlement to compensation benefits for enucleation of the 
right eye under the provisions of 38 U.S.C.A. § 1151 is 
granted. 



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

